Title: To Thomas Jefferson from Henry Dearborn, 22 November 1803
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  Sir,
                  War Department Novr. 22d. 1803
               
               I have the honor to propose Edmund Hayward of Maryland & James Lanier of Kentucky for Surgeons Mates, and Reuben Smith & Thomas A. Smith of Georgia for 2d. Lieutenants in the Corps of Artillerists and James Logan of Kentucky for an Ensign of the 2d. Regiment of Infantry—
               With respectfull consideration I am your Obedt. Servt.
               
                  H. Dearborn
               
            